Citation Nr: 1731417	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  06-02 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

Entitlement to a total disability rating based on individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1954 to April 1960.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which increased the Veteran's disability rating for posttraumatic stress disorder (PTSD) from 30 percent to 50 percent, effective May 18, 2005 (the date the claim for increase was received).

In January 2010, the Board increased the Veteran's disability rating to 70 percent as of May 18, 2005, and remanded the issue of entitlement to TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation).

In July 2011, the Board denied entitlement to TDIU.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2013 Joint Motion for Remand (JMR) and Court Order, the decision was remanded for further action in compliance with the JMR.

In May 2014, the Board remanded the claim for TDIU for further development and adjudication in accordance with the JMR.  In a January 2016 supplemental statement of the case, the RO denied the TDIU claim.

In a January 2016 Board decision, the claim for TDIU was remanded once again for further development and adjudication in accordance with the JMR.  In a January 2017 supplemental statement of the case, the RO denied the TDIU claim.  The appeal is now returned to the Board.


FINDINGS OF FACT

1.  The Veteran is service-connected for PTSD, at 70 percent disabling, and for residuals of a pilonidal cystectomy, which is noncompensable.

2.  The Veteran is unemployable based solely on his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A March 2010 VA physician diagnosed the Veteran with PTSD, anxiety not otherwise specified (nos), and insomnia due to PTSD, and assigned a Global Assessment of Functioning (GAF) score of 43.  The VA physician noted that, "in my opinion, [the Veteran] is unable to be employed due to his Ptsd medical condition."

Moreover, September 2004, January 2010, and March 2010 VA treatment records reflect that the Veteran complained of grogginess due to high doses of mediations for his PTSD, including trazadone, which was also noted to cause side effects of sedation.  In addition, a January 2014 letter from D.D. indicates that the Veteran experienced weekly nightmares and drowsiness due to medications for his PTSD and that he often fell asleep as a result of taking his medications.

In January 2014, the Veteran's attorney submitted evidence accompanied by a waiver of initial RO review.  The evidence consists of a January 2014 "Employability Evaluation" prepared by a certified rehabilitation counselor (CRC), which is expert vocational opinion evidence.  This examiner found the Veteran unemployable due to his PTSD.  

A January 2016 VA medical examiner concluded that Veteran's PTSD consisting of symptoms of mood instability, including self-centeredness, immaturity and poor insight, does not preclude or limit employment, as he did not work since the 1970's due to physical, rather than mental problems.  The VA examiner noted that the Veteran had a GED, last worked full-time as a subcontractor in the 1970s and that he had back surgery at which time he went on social security disability.  The VA examiner also noted that he was a carpenter in the time after that.  The VA examiner noted that the Veteran is currently taking Trazodone for his PTSD.

In January 2017, a VA medical examiner, in a short opinion, characterized the Veteran's PTSD as mild and concluded that it did not in any way limit or preclude gainful employment.  The Board finds that the medical opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight).  The VA examiner provided no explanation as to what type of employment the Veteran could feasibly do, did not address the Veteran's medications and the side-effects of his medications or how side-effects might affect his ability to work, and did not address the May 2010 examination report or the January 2014 Employability Evaluation.  

Although there is other negative evidence in the file, the Board is not persuaded that any one opinion is particularly more probative than the other.  Therefore, in light of the above, the Board finds that the evidence as to the Veteran's ability to engage in a substantial occupation due solely to his service-connected disabilities is in relative equipoise.  Accordingly, the benefit-of-the-doubt doctrine is for application and entitlement to TDIU is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").



ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


